Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of election of species in the reply filed on 2/18/21 is acknowledged. Therefore, Examiner will exam elected embodiment shown in Fig 1-6 and claims 1-6.
Claim Objections 
Claims 1 and dependent claims are objected to because of the following informalities:  
In claim 1, “protective member disposed on a display surface of the display panel via a first bonding member and an outer periphery thereof protruding from the display panel” are unclear. This limitation is not supported by the elected embodiment. Further clarification is required. If this claim drawn to another embodiment, a further restriction will be applied in the next office action. 
In claim 1, “the frame has a concave portion cut out from a portion of a surface in contact with the protective member toward an outer side surface” could be confused. This limitation is not supported by the elected embodiment. Further clarification is required. If this claim drawn to another embodiment, a further restriction will be applied in the next office action. 
In claim 2, “a curved surface portion is formed from the surface in contact with the frame and the protective member toward a surface which forms the concave portion” are unclear. The limitations lack antecedent basis. Further clarification is required. In addition, “the surface” is confusing and can’t find a proper support. 
In claim 6, “the concave portion is formed over an entire circumference of the frame” are unclear. The limitation is not supported by the elected embodiment. If this claim drawn to another embodiment, a further restriction will be applied in the next office action.
The Examiner respectfully requests that the Applicant(s) review all claims for any such similar issues.
Appropriate correction is required.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations discussed above, ex, surface, protruding, etc., rejected under 35 U.S.C. 112, second paragraph, and/or discussed in the above claim objections must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over RYU (US 20150253615) in view of Jeong (US 20140092340). 
With regard claim 1, RYU disclosed A display device (abstract; fig 1-13) comprising: a display panel (at least fig 7-9; paragraph [155]-[158]); a protective member (paragraph [115]-[117]) disposed on a display surface of the display panel via a first in contact with the protective member toward an outer side surface (at least fig 7), and an adhesive adhering the protective member and the frame together is filled in the concave portion (paragraph [180]-[186]). 
RYU lacks teaching: a concave portion cut out from a portion of a surface in contact with the protective member toward an outer side surface. (See objection)
Examiner’s note: RYU’s “surface” is not in contact with the protective member toward an outer side surface.
Jeong disclosed a frame with a portion of a surface in contact with the protective member toward an outer side surface (see fig 4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature (frame with a portion of a surface in contact with the protective member) and modify to previous discussed structure (modified to the primary art and keep the adhesive material on or near the concave portin) so as to further support/adapt the modified structure. The motivation to modify the previous discussed structure with the current feature is to simply the assembly process.
With regard claim 2, modified primary art further disclosed a curved surface portion is formed from the surface in contact with the frame and the protective member toward a surface which forms the concave portion (at least fig 7-12). The modified primary art lacks teaching the surface is “curved surface”. Examiner’s note: the shape in the primary’s art is not “curved shape”. It would have been an obvious matter of design choice to have the shape of the surface is a curved surface portion, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The motivation to modify the previous discussed structure with the current feature is to improve the process to apply the adhesive.
With regard claim 3, modified primary art further disclosed the frame is parallel to the display panel and has a protrusion protruding inside (at least fig 7-12), and the protrusion supports the display panel via a second bonding member from a side opposite to the display surface of the display panel (at least fig 7-12; the protrusion supports the rear surface of 151a).
With regard claim 4, modified primary art further disclosed the frame has a plurality of the concave portions (at least fig 6).
With regard claim 5, modified primary art further disclosed an adhesive tape provided between each of the concave portions and adhering the protective member and the frame together (paragraph [12]-[24]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature and modify to previous discussed structure so as to further secure the modified structure. 
With regard claim 6, modified primary art further disclosed the concave portion is formed over an entire circumference of the frame (at least fig 7-12).
Claims 2-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over RYU (US 20150253615) in view of Jeong (US 20140092340) and further in view of Examiner’s Official Notice (EON).
With regard claim 2, the above discussed art further disclosed a curved surface portion is formed from the surface in contact with the frame and the protective member toward a surface which forms the concave portion (at least fig 7-12).
The primary art and/or the modified structure discussed in the preceding claim disclosed all the subject matter except for the shape of the surface is curved shape. However, Examiner take official notice (EON) that it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to include this feature (changing shape) and modify to previous discussed structure. The motivation to modify the previous discussed structure with the current feature is to improve the process to apply the adhesive.
With regard claim 3, modified primary art further disclosed the frame is parallel to the display panel and has a protrusion protruding inside (at least fig 7-12), and the protrusion supports the display panel via a second bonding member from a side opposite to the display surface of the display panel (at least fig 7-12; the protrusion supports the rear surface of 151a).
With regard claim 4, modified primary art further disclosed the frame has a plurality of the concave portions (at least fig 6).
With regard claim 5, modified primary art further disclosed an adhesive tape provided between each of the concave portions and adhering the protective member and the frame together (paragraph [12]-[24]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, or at the time of the invention was made, to include this feature and modify to previous discussed structure so as to further secure the modified structure. 
With regard claim 6, modified primary art further disclosed the concave portion is formed over an entire circumference of the frame (at least fig 7-12).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on PHP: M-Th: 8:30-12:30; 2:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
 /JERRY WU/ Primary Examiner, Art Unit 2841